Title: To James Madison from Landon Carter, 8 May 1807
From: Carter, Landon
To: Madison, James



Sir
Cleve 8. May 1807

I thought not to have given you any farther trouble with my concerns till I could produce actual progress; but such is the nature of the case that I must intreat your pardon for the necessary intrusion.
Many months ago I met with a man who works in metal & who said he perfectly understood the Lock I purpose using in my new construction of a carriage & that he would execute it for me if I would have a model formed in wood.  A model was made consisting of all the parts brought together, with the points which were to enter into the carriage Springs & which he saw applied in an occasional way.  This man I find is engaged in constructing a Carriage to go without horses & when he read in my directions (the carriage springs) the word springs plunged him into the vortex of his own wild imagination and (three days journey from hence) his answer by my messenger teemed with his own chimera of main springs, he got lost in the maze, & informed me that he should set out on his usual rotine thro the country & would call on me for discussion.  He has been near me in every direction, yet have I not seen him.  Alarmed at such an appearance of things I presumed to put your obliging indulgence to this new proof, and write to request you to be tenatious of the draft I had the honor to present to you in person, during your recreation in rural scenes, from the cares of government.  Upon the same principles much variety in form may arise, instance pullies & Coggs produce the same effect and ought not in the variation to claim originality in the ground established by another.
I am engaged in the execution of the affair You have sealed up till called for by me; but the workman is untoward & slow, I might allmost say, insufficient, that it will be the work of some months still.  That too I am changing as to the form but adhering to principles.  Each step I progres confirms my hopes.  I am with perfect respect and very true consideration Yr. mo. & Obt. humble servt

Landon Carter

